COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


STEVE HALL, CHERI HALL
 AND STEVEN SHANE HALL
                                           MEMORANDUM OPINION *
v.   Record Nos. 1913-98-3 and 2467-98-3       PER CURIAM
                                              JUNE 8, 1999
JENNIFER KELLY DANDENEAU


            FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                        Colin R. Gibb, Judge

           (Samuel V. S. Swindell; Joseph Graham
           Painter, Jr.; Kratman, Swindell & Crenshaw,
           P.C.; Painter & DeMuth, on brief), for
           appellants.

           (K. Mike Fleenor, Jr.; Crowell, Nuckols,
           Layman, Aust & Fleenor, on brief), for
           appellee.


     Steven Shane Hall (Hall) and his parents appeal the decision

of the circuit court ordering Hall to pay certain travel expenses

connected with the visitation of his children, Steven Chase Hall

(Steven) and Christian Rhett Hall (Christian) with their mother,

Jennifer Kelly Dandeneau (Dandeneau).   On appeal, Hall contends

that the trial court erred by (1) requiring Hall to pay all travel

expenses for the children's visitation with Dandeneau in the

summer of 1998; (2) requiring Hall to pay one-half of all

subsequent travel costs; and (3) awarding Dandeneau too lengthy


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
periods of visitation.   Upon reviewing the record and briefs of

the parties, we conclude that these appeals are without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

controlling consideration(s).'"     Kogon v. Ulerick, 12 Va. App.
595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).

          In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside
          unless plainly wrong or without evidence to
          support it.

Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795

(1990) (citations omitted).    The record on appeal includes no

transcript, but contains a Revised Written Statement and the

trial court's written order.

                          Travel Expenses

     Hall contends that the trial court failed to make a finding

that it was in the best interests of the children that he pay

the entire travel costs incurred during the 1998 summer

visitation and share one-half the expenses for future

visitation.   We find no merit in these contentions.



                                  -2-
      The parties agreed in mediation that Dandeneau would have

five weeks of visitation with the parties' sons in Oregon

beginning in July 1998.   At trial, the parties presented

conflicting evidence concerning when Dandeneau told Hall she

wanted visitation to begin, although it was clear that Dandeneau

told Hall no later than May 1998 that she wanted her visitation

to start during the first week of July.   At some point, Hall

resisted scheduling visitation, based upon "reported physical

problems with the children."   Evidence presented at the hearing

indicated that one doctor advised against air travel to Oregon

by the boys and that two other doctors expressed concerns about

the interruption in Steven's therapy schedule.

     It is clear that the trial court considered the best

interests of the children when setting the visitation schedule.

Based upon the evidence presented during the hearing, the trial

court ordered that Steven's visitation be delayed until August 1

and curtailed in length to ten days.   Christian's visit was also

shortened from the agreed upon five weeks, from July 18 until

August 10.

     We reject Hall's contention that the trial court was

required to make a specific finding that it was in the best

interests of the children to require him to pay the challenged

travel expenses.   The trial court's broad discretion to fashion

the relief necessary to promote the children's best interests,

based upon the current circumstances of the parties, included
                               -3-
the authority to order the individual parents to bear the costs

and responsibilities related to the travel necessitated by

visitation.     See Farley, 9 Va. App. at 328, 387 S.E.2d at 795.

See also Code § 20-108.

        There was evidence that the parties agreed that Dandeneau

would have five weeks of visitation during the summer of 1998.

While Hall alleges that the trial court ordered him to bear the

costs of transporting the children to Oregon and back as a

punitive measure, nothing in the record before us supports that

assertion.    The order places the responsibility of getting the

boys to and from Oregon on Hall for the 1998 summer visitation,

but it also allows Hall to either pay for airfare or drive the

boys.

        Hall also contends that imposing travel expenses on him for

1998 was an adjustment in child support which failed to satisfy

the statutory requirements set out in Code § 20-108.1(B).     We

find no indication that Hall raised this argument before the

trial court.    "The Court of Appeals will not consider an

argument on appeal which was not presented to the trial court."

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488

(1998).     See Rule 5A:18.   The record does not reflect any reason

to invoke the good cause or ends of justice exceptions to Rule

5A:18.    We do not consider this argument further.




                                   -4-
     For the reasons previously set out, we also find no abuse

of discretion in the trial court's decision ordering the parents

to share future travel expenses evenly.

                        Length of Visitation

     We find no merit in Hall's contention that the trial court

erred by implementing a visitation schedule reached by the

parents in mediation.   The trial court retains jurisdiction to

adjust visitation as required by circumstances in the future.

See Code § 20-108.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                -5-